Exhibit 99.1 NEWS RELEASE Contact: Will McDowell, Investor Relations – (215) 761-4198 Matt Asensio, Media Relations – (860) 226-2599 CIGNA REPORTS STRONG 2014 RESULTS, EXPECTS 8%-10% REVENUE GROWTH IN 2015 o Consolidated revenues for 2014 increased 8% to $34.9 billion o Adjusted income from operations1 for 2014 was $2.0 billion, or $7.43 per share o Shareholders’ net income for 2014 was $2.1 billion, or $7.83 per share o Consolidated revenues and adjusted income from operations1,2 are expected to grow in 2015 BLOOMFIELD, CT, February 5, 2015 – Cigna Corporation (NYSE: CI) today reported strong fourth quarter and full year 2014 results with each of the Company's business segments posting revenue and earnings growth over the prior year. Consolidated revenues for 2014 were $34.9 billion, an increase of 8% over 2013.Revenues reflect growth in premiums and fees of 7% in Global Health Care, 14% in Global Supplemental Benefits and 6% in Group Disability and Life, primarily driven by continued growth in Cigna's targeted customer segments. Cigna's adjusted income from operations1 for full year 2014 was $2.0 billion, or $7.43 per share, compared with $1.93 billion, or $6.79 per share, for 2013.This represents per share growth of 9% and reflects strong revenue growth, continued effective medical cost management and disciplined expense management.For the fourth quarter of 2014, adjusted income from operations1 was $446 million, or $1.69 per share, compared to $387 million, or $1.39 per share, for the fourth quarter of 2013. “We continue to leverage Cigna's capabilities across our diversified businesses, effectively deploy capital, and deliver personalized and innovative solutions in existing and new growth markets to create sustained, long-term value,” said David M. Cordani, President and Chief Executive Officer. Cigna also reported shareholders’ net income in 2014 of $2.1 billion, or $7.83 per share, compared to $1.48 billion, or $5.18 per share, for 2013.Shareholders’ net income in 2013 included special items1 which resulted in after-tax charges of $622 million, or $2.19 per share. For the fourth quarter of 2014, shareholders’ net income was $467 million, or $1.77 per share, compared with $361 million, or $1.29 per share, for the fourth quarter of 2013.Fourth quarter 2013 shareholders’ net income included a special item1 charge of $40 million after-tax, or $0.15 per share, related to costs associated with an organizational efficiency plan. CONSOLIDATED HIGHLIGHTS The following table includes highlights of results anda reconciliation of adjusted income from operations1 to shareholders’ net income (dollars in millions, except per share amounts; customers in thousands): Year Three Months Ended Ended December 31, September 30, December 31, Total Revenues $ Consolidated Earnings Adjusted income from operations1 $ Net realized investment gains, net of taxes 21 14 15 Special items, net of taxes1 - ) - - Shareholders' net income1 $ Adjusted income from operations1, per share $ Shareholders' net income, per share $ As of the Periods Ended December 31, September 30, Global Medical Customers (ex. Limited Benefits)4 · Cash and short term investments at the parent company were approximately $400 million at December 31, 2014 and approximately $760 million at December 31, 2013. · In 2014, the Company repurchased approximately 18.5 million shares of stock for approximately $1.63 billion.During the period January 1, 2015 through February 4, 2015, the Company repurchased an additional 1.1 million shares of common stock for approximately $115 million.3 2 HIGHLIGHTS OF SEGMENT RESULTS See Exhibit 2 for a reconciliation of adjusted income (loss) from operations1 to segment earnings (loss). Global Health Care This segment includes Cigna’s Commercial and Government businesses that deliver medical and specialty health care products and services to domestic and multi-national clients and customers on guaranteed cost, retrospectively experience-rated and administrative services only (“ASO”) funding arrangements.Specialty health care includes behavioral, dental, disease and medical management, stop loss and pharmacy-related products and services. Financial Results (dollars in millions, customers in thousands): Year Three Months Ended Ended December 31, September 30, December 31, Premiums and Fees $ Adjusted Income from Operations1 $ Adjusted Margin, After-Tax5 % As of the Periods Ended December 31, September 30, Customers: Commercial (ex. Limited Benefits)4 Government Medical(ex. Limited Benefits)4 Behavioral Care Dental6 Pharmacy Medicare Part D · Fourth quarter 2014 premiums and fees increased approximately 9% relative to fourth quarter 2013, driven by rate actions, specialty contributions and customer growth in our Commercial business, partially offset by the exit of the Limited Benefits business due to ACA regulation as well as lower government reimbursement rates. · Fourth quarter 2014 adjusted income from operations1 and adjusted margin, after-tax5 reflect medical and specialty business growth, continued effective medical cost management and improving results in our individual business. · Adjusted income from operations1 included favorable prior year reserve development on an after-tax basis of approximately $53 million for full year 2014 compared to $77 million for full year 2013. · Global Health Care net medical claims payable7 was approximately $1.93 billion at December 31, 2014 and $1.86 billion at December 31, 2013. 3 Global Supplemental Benefits This segment includes Cigna’s global individual supplemental health, life and accident insurance business, primarily in Asia, and Medicare supplement coverage in the United States. Financial Results (dollars in millions, policies in thousands): Year Three Months Ended Ended December 31, September 30, December 31, Premiums and Fees8 $ Adjusted Income from Operations1 $
